ITEMID: 001-85895
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: ALEKSANYAN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The applicant, Mr Robert Vladimirovich Aleksanyan, is a Russian national who was born in 1958 and lives in Sochi, the Krasnodar Region. The Russian Government (“the Government”) were initially represented by Mr P. Laptev, the former Representative of the Russian Federation at the European Court of Human Rights, and subsequently by their Representative, Mrs V. Milinchuk.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant possessed a plot of land, which was in his family’s de facto tenure for more than 20 years. In 2000 he applied to the local authority (Отдел архитектуры и градостроительства администрации Адлерского района г. Сочи) seeking to have his title to the plot registered. However, the local authority refused his request. The applicant brought proceedings against the local authority.
On 1 August 2002 the Adlerskiy District Court of Sochi granted the applicant’s claim and obliged the defendant to register the applicant’s title to the plot of land at issue. No appeal was lodged against the judgment, and it became binding and enforceable.
On an unspecified date the defendant filed an application for reopening of the case in view of the newly discovered circumstances. The defendant referred to the decision of the head of the local administration dated 22 July 2002 which could have affected the outcome of the proceedings.
By the decision of 20 November 2002 the Adlerskiy District Court granted the defendant’s request, quashed the judgment of 1 August 2002 and reopened the proceedings.
On 10 December 2002 the Adlerskiy District Court decided that the applicant’s claim should be dismissed. However, on 23 January 2003 the Krasnodar Regional Court quashed the above judgment on appeal, declared the decision of 22 July 2002 void and granted the applicant’s claim.
On an unspecified date the defendant lodged an application for supervisory review of the appeal decision of 23 January 2003.
On 16 October 2003 the Presidium of the Krasnodar Regional Court held a supervisory-review hearing and quashed the decision of 23 January 2003 and remitted the case for a fresh examination at the first-instance court.
The applicant lodged an application for supervisory review of the decision of 16 October 2003, but on 28 July 2004 the Supreme Court of Russia dismissed his request.
On 15 January 2004 the Adlerskiy District Court left the applicant’s action without consideration due to the applicant’s alleged failures to appear for the hearings.
In October 2004, as soon as the applicant learned about the decision of 15 January 2004, he tried to file an appeal against it claiming to have never been apprised of any hearings before the district court.
In the final decision of 14 December 2004 the Krasnodar Regional Court held that the applicant had failed to provide the court with valid reasons for his absence from the hearings and that he had failed for a long time to raise this issue before the court. The applicant’s reference to the absence of summons in the case file was left unexamined.
However, following the applicant’s request, on 14 April 2005 the Presidium of the Krasnodar Regional Court found that there had been no proof of the applicant’s notification of the hearings of 10 and 15 January 2004 in the case file. On that ground it quashed the decision of 15 January 2004 and remitted the case for a fresh examination at the first-instance court.
The outcome of the fresh examination of the applicant’s case has not been made known to the Court.
